DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 9/12/2022.
Claims 1-9, 16-17, 21, 44-47, 49-50, and 86-87.  Claims 10-15, 18-20, 22-43, 48, and 51-85 have been cancelled.
The following rejections are maintained with response to arguments following. 
This action is FINAL.
Withdrawn Rejections
The 35 USC 112b rejections made in the previous office action are withdrawn based upon amendments to the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2,4-5,7,16-17,21,46-47,49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorek et al(US Patent Application Publication 2006/0263786 Nov 23, 2006) in view of Fulda et al. (Antioxidants and Redox signaling 2011 Vol 15 p. 2937) and  Zhang et al (US patent Application Publication 2018/0228740 effective date 8/6/2015)  
 	With regard to claims 1, Sorek et al. teaches a method of measuring expression level of SDHA in patients with cancer (para 146, 1192-1195).  Sorek et al. teaches that it was elevated as compared to noncancerous sample (para 1192-1195). 
With regard to claim 2, Sorek et al. teaches detection of expression by RT qPCR (para 795).  
	With regard to claim 4-5 and 7, Sorek et al. teaches a method of using a tissue tumor biopsy (para 915).  
	With regard to claims 16-17, Sorek et al. teaches in the early stages of cancer chemotherapy can be used (para 33).  
 However, Sorek et al. does not teach that this patient can be treated with SDHA and OXPHOS inhibitors. 
With regard to claim 1, 16 and 21, Fulda et al. teaches use of compounds for cancer treatment (p. 2937).  Fulda et al. teaches a method of treating with metformin (OXPHOS inhibitor) (p. targeting mitochondrial metabolism).
With regard to claim 1 and 16 and 46-47, Zhang et al. suggests using both oxphos and SDHA (nucleic acid miRNA inhibitors)  inhibitors to treat tumors (para 229-235).  However, Zhang et al. does not teach a subject with elevated expression of SDHA.  
With regard to claims 49-50, although Zhang et al. does not teach the two inhibitors together or in sequential dosage, it would be obvious to one of ordinary skill in the art absent secondary considerations to use the two treatments together or separately with the reasonable expectation that the patient will be treated with each drug.  It would be obvious that each drug would treat the patient in combination or separately as Zhang et al teaches that both can be used to treat.
Therefore it would be prima facie obvious to modify the method of Sorek et al. to take patients with cancer and treat with a combination of known treatments including SDHA and OXPHOS inhibitors.  The ordinary artisan would be motivated to treat patients with cancer with known treatments including the ones suggested by Fulda, and Zhang.  Sorek et al. teaches patients have cancer can have elevated expression level of SDHA and Fulda and Zhang suggest tumors of cancer can be treated with known inhibitors which would include the population of Sorek. 
 	 Response to arguments
	The reply traverses the rejection.  A summary of the arguetmsn is provided below with response to arguments following. 
	The reply asserts that Sorek does not teach detection of elevated expression of SDHA and administration of the combination of inhibitors (p. 7).  The reply asserts that Fulda does not teach use of OXPHOS inhibitors in combination with an SDHA inhibitor with elevated SDHA (p. 7).  The reply asserts that Zhang teaches MAPK inhibitors is upregulated and induced OXPHOS (p. 7).  The reply asserts that SDHA is only detected after treatment (p. 7-8).  The reply asserts that in the instant invention it was surprisingly that elevated levels of SDHA indicate resistance to OSPHOS and SHHA inhibitors (p. 8-9).  The reply asserts that the combination of inhibitors significantly decreases cell survival as compared to the control (p. 8-9). 
	These arguments have been reviewed but have not been found persuasive.
	The arguetmsn appear to be based upon the invention and not the claimed method steps and as such are not commensurate in scope.  The claims do not require any increased effect of the inhibitors but rather only requires treatment with known inhibitors in a population (subject with elevated expression) which would be obvious in a cancer population.  Sorek et al. teaches a method of measuring expression level of SDHA in patients with cancer (para 146, 1192-1195).  Sorek et al. teaches that it was elevated as compared to noncancerous sample (para 1192-1195).  Therefore in a cancer population there would be a subject with elevated SDHA.  The ordinary artisan would be motivated to treat patients with cancer with known treatments including the ones suggested by Fulda, and Zhang.  Sorek et al. teaches patients have cancer can have elevated expression level of SDHA and Fulda and Zhang suggest tumors of cancer can be treated with known inhibitors which would include the population of Sorek. 



Claims 3, 6, 8-9, 44-45 and 86-87  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorek et al (US Patent Application Publication 2006/0263786 Nov 23, 2006) , Fulda et al. (Antioxidants and Redox signaling 2011 Vol 15 p. 2937) and  Zhang et al (US patent Application Publication 2018/0228740 effective date 8/6/2015) as applied to Claims 1-2,4-5,7,16-17,21,46-47,49-50 and in view of Hornung et al. (US Patent Application 20170175197 effective filing date 1/29/2015).
Sorek, Fulda and Zhang et al. suggest treating cancer patients with elevated SDHA, however, Sorek Fulda and Zhang et al. do not teach that the cancer is melanoma.  
	With regard to claims 3 and 44, Hornung et al. teaches detection of SDHA in patients with metastatic uveal melanoma (para 404-409).  
	With regard to claim 6, Hornung et al. teaches that the tissue biopsy is FFPE (para 21). 
	With regard to claim 8, Hornung et al. teaches MIF (para 360).
With regard to claim 9, 45 and 86, Hornung et al. teaches that there is BAP1 loss as compared to a noncancerous control (para 97, 240, 396 and 404, table 17).  This recitation would encompass either BAP1_varA or BAP1_varb as the detection of expression would be at least one of the variants.  
	Therefore it would be prima facie obvious to one of ordinary skill in the art to modify the method of Sorek, Fulda, and Zhang et al. to further screen the cancer populations to detect other known markers for cancer status within known samples such as FFPE.  The ordinary artisan would be motivated to screen known biomarkers in order to make an assessment of the patient with regard to known markers associated with cancer.  
Response to arguments
	The reply traverses the rejection.  A summary of the arguetmsn is provided below with response to arguments following. The reply asserts that the further references do not teach the limitations of the independent claims (p. 11).  These arguetmsn have been considered and responded to in the above rejection. 
 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634